 

Exhibit 10.14

 

DYNASIL CORPORATION OF AMERICA

 

SECOND AMENDED AND RESTATED EMPLOYEE STOCK PURCHASE PLAN

 

DECEMBER 13, 2018

 

I.           PURPOSE OF THE PLAN

 

This Second Amended and Restated Employee Stock Purchase Plan is intended to
promote the interests of Dynasil Corporation of America by providing eligible
employees with the opportunity to acquire a proprietary interest in the
Corporation through participation in an employee stock purchase plan designed to
qualify under Section 423 of the Code.

 

Capitalized terms herein shall have the meanings assigned to such terms in the
attached Appendix as set forth in the text.

 

II.          ADMINISTRATION OF THE PLAN

 

The Plan Administrator shall have full authority to interpret and construe any
provision of the Plan and to adopt such rules and regulations for administering
the Plan as it may deem necessary in order to comply with the requirements of
Code Section 423. Decisions of the Plan Administrator shall be final and binding
on all parties having an interest in the Plan.

 

III.        STOCK SUBJECT TO PLAN

 

A.    The stock purchasable under the Plan shall be shares of authorized but
unissued or reacquired Common Stock, including shares of Common Stock purchased
on the open market. The maximum number of shares of Common Stock which may be
issued over the term of the Plan shall not exceed Four Hundred Fifty Thousand
(450,000) shares (as adjusted for splits and dividends).

 

B.    Should any change be made to the Common Stock by reason of any stock
split, stock dividend, recapitalization, combination of shares, exchange of
shares or other change affecting the outstanding Common Stock as a class without
the Corporation's receipt of consideration, appropriate adjustments shall be
made to (i) the maximum number and class of securities issuable under the Plan,
(ii) the maximum number and class of securities purchasable per Participant on
any one Purchase Date and (iii) the number and class of securities and the price
per share in effect under each outstanding purchase right in order to prevent
the dilution or enlargement of benefits thereunder.

 

IV.         OFFERING PERIODS

 

A.    Shares of Common Stock shall be offered for purchase under the Plan
through a series of successive offering periods until such time as (i) the
maximum number of shares of Common Stock available for issuance under the Plan
shall have been purchased or (ii) the Plan shall have been sooner terminated.

 

B.    Each offering period shall be twelve (12) months. All offering periods
shall commence on January 1 and end on December 31 of each year.

 

V.         ELIGIBILITY

 

A.    Each individual who is an Eligible Employee during any offering period may
purchase shares during that offering period, provided he or she remains an
Eligible Employee.

 

B.    To participate in the Plan for a particular offering period, the Eligible
Employee must complete forms prescribed by the Plan Administrator.

 

 

 

 

VI.        PURCHASE RIGHTS

 

A.    Grant of Purchase Right. A Participant shall be granted a separate
purchase right for each offering period. The purchase right shall provide the
Participant with the right to purchase shares of Common Stock, in a series of
successive installments over the remainder of such offering period, upon the
terms set forth below. The Participant shall execute a stock purchase agreement
embodying such terms and such other provisions (not inconsistent with the Plan)
as the Plan Administrator may deem advisable.

 

Under no circumstances shall purchase rights be granted under the Plan to any
Eligible Employee if such individual would, immediately after the grant, own
(within the meaning of Code Section 424(d)) or hold outstanding options or other
rights to purchase, stock possessing five percent (5%) or more of the total
combined voting power or value of all classes of stock of the Corporation or any
Corporate Affiliate.

 

B.    Exercise of the Purchase Right. The purchase right shall be exercised
within the offering period by a Participant exercising the appropriate purchase
request and paying the purchase price. Shares of Common Stock shall accordingly
be purchased on behalf of each Participant. Upon the expiration of the offering
period, any unexercised rights shall terminate as to that offering period.

 

C.    Purchase Price. The purchase price per share at which Common Stock will be
purchased on the Participant's behalf shall be equal to eighty-five percent
(85%) of the Fair Market Value per share of Common Stock on the date that the
Purchase Price is paid; provided, however, that the Purchase Price may be
adjusted by the Board pursuant to Section IX.

 

D.    Number of Purchasable Shares. During any twelve (12) month period, an
Employee shall be prohibited from purchasing pursuant to the Amended and
Restated Employee Stock Purchase Plan, more than that number of shares for which
the total purchase price is $20,000. This means, for example, if the purchase
price is $5.00 per share, then an employee may purchase no more than 4,000
shares during any twelve (12) month offering period.

 

Should the Participant cease to remain an Eligible Employee for any reason
(including death, disability or change in status), then his or her purchase
right shall immediately terminate.

 

E.    Proration of Purchase Rights. Should the total number of shares of Common
Stock to be purchased pursuant to outstanding purchase rights on any particular
date exceed the number of shares then available for issuance under the Plan, the
Plan Administrator shall make a pro-rata allocation of the available shares on a
uniform and nondiscriminatory basis.

 

F.    Assignability. The purchase right shall be exercisable only by the
Participant and shall not be assignable or transferable by the Participant.

 

G.    Stockholder Rights. A Participant shall have no stockholder rights with
respect to the shares subject to his or her outstanding purchase right until the
shares are purchased by the Participant in accordance with the provisions of the
Plan and the Participant has become a holder of record of the purchased shares.

 

VII.       ACCRUAL LIMITATIONS

 

A.    No Participant shall be entitled to accrue rights to acquire Common Stock
pursuant to any purchase right outstanding under this Plan if and to the extent
such accrual, when aggregated with (i) rights to purchase Common Stock accrued
under any other purchase right granted under this Plan and (ii) similar rights
accrued under other employee stock purchase plans (within the meaning of Code
Section 423) of the Corporation or any Corporate Affiliate, would otherwise
permit such Participant to purchase more than Twenty-Five Thousand Dollars
($25,000) worth of stock of the Corporation or any Corporate Affiliate
(determined on the basis of the Fair Market Value per share on the date or dates
such rights are granted) for each calendar year such rights are at any time
outstanding.

 

 

 

 

B.    For purposes of applying such accrual limitations to the purchase rights
granted under the Plan, the following provisions shall be in effect:

 

i.    The right to acquire Common Stock under each outstanding purchase right
shall accrue on the first day of the offering period.

 

ii.    No right to acquire Common Stock under any outstanding purchase right
shall accrue to the extent the Participant has already accrued in the same
calendar year the right to acquire Common Stock under one (1) or more other
purchase rights at a rate equal to Twenty-Five Thousand Dollars ($25,000) worth
of Common Stock (determined on the basis of the Fair Market Value per share on
the date or dates of grant) for each calendar year such rights were at any time
outstanding.

 

C.    In the event there is any conflict between the provisions of this Article
and one or more provisions of the Plan or any instrument issued thereunder, the
provisions of this Article shall be controlling.

 

VIII.      EFFECTIVE DATE AND TERM OF THE PLAN

 

A. The Plan was adopted by the Board and the shareholders on January 26, 1999,
and became effective on that date.

 

B. Unless sooner terminated by the Board, the Plan shall terminate upon the
earliest of (i) September 28, 2030, or (ii) the date on which all shares
available for issuance under the Plan shall have been sold pursuant to purchase
rights exercised under the Plan. No further purchase rights shall be granted or
exercised under the Plan following its termination.

 

IX.        AMENDMENT OF THE PLAN

 

The Board may alter, amend, suspend or discontinue the Plan at any time.
However, the Board may not, without the approval of the Corporation's
stockholders, (i) materially increase the number of shares of Common Stock
issuable under the Plan or the maximum number of shares purchasable per
Participant during any offering period, except for permissible adjustments in
the event of certain changes in the Corporation's capitalization, (ii) alter the
purchase price formula so as to reduce the purchase price payable for the shares
of Common Stock purchasable under the Plan, or (iii) materially increase the
benefits accruing to Participants under the Plan or materially modify the
requirements for eligibility to participate in the Plan. Notwithstanding the
above, in the event the Board determines that the ongoing operation of the Plan
may result in unfavorable financial accounting consequences, the Board may, in
its discretion and, to the extent necessary or desirable, modify or amend the
Plan to reduce or eliminate such accounting consequence including, but not
limited to (i) altering the purchase price for any offering period including an
offering period underway at the time of the change in purchase price, (ii)
shortening any offering period, including an offering period underway at the
time of the Board action; and (iii) allocating shares. Such modifications or
amendments shall not require stockholder approval or the consent of any Plan
Participants.

 

X.         GENERAL PROVISIONS

 

A.    Nothing in the Plan shall confer upon the Participant any right to
continue in the employ of the Corporation or any Corporate Affiliate for any
period of specific duration or interfere with or otherwise restrict in any way
the rights of the Corporation (or any Corporate Affiliate employing such person)
or of the Participant, which rights are hereby expressly reserved by each, to
terminate such person's employment at any time for any reason, with or without
cause.

 

B.    All costs and expenses incurred in the administration of the Plan shall be
paid by the Corporation.

 

C.    The provisions of the Plan shall be governed by the laws of the State of
Delaware without resort to that State's conflict-of-laws rules.

 

D.    As a condition to any purchase of shares under the Plan, each Participant
shall be required to notify the Company of any sale of shares acquired under the
Plan.

 

 

 

 

APPENDIX

 

The following definitions shall be in effect under the Plan:

 

A.           Board shall mean the Corporation's Board of Directors.

 

B.           Code shall mean the Internal Revenue Code of 1986, as amended.

 

C.           Common Stock shall mean the Corporation's common stock.

 

D.           Corporate Affiliate shall mean any parent or subsidiary corporation
of the Corporation (as determined in accordance with Code Section 424), whether
now existing or subsequently established.

 

E.            Corporation shall mean Dynasil Corporation of America, a Delaware
corporation, and any corporate successor to all or substantially all of the
assets or voting stock of Dynasil Corporation of America which shall by
appropriate action adopt the Plan.

 

F.            Eligible Employee shall mean any person who is employed by the
Corporation on a basis under which he or she is regularly expected to render
more than twenty (20) hours of service per week, and has been employed for more
than three (3) months for earnings considered wages under Code Section 3401(a).

 

G.            Entry Date shall mean the date an Eligible Employee first
commences participation in the offering period in effect under the Plan.

 

H. Fair Market Value per share of Common Stock on any relevant date shall be
determined in accordance with the following provisions:

 

i.    If the Common Stock is at the time quoted on the OTC Bulletin Board, then
the Fair Market Value shall be the average bid price per share on the date in
question, as such price is quoted on the OTC Bulletin Board. If there is no
average bid price for the Common Stock on the date in question, then the Fair
Market Value shall be the closing bid price on the last preceding date for which
such quotation exists.

 

ii.    If the Common Stock is at the time traded on the Nasdaq SmallCap Market
or Nasdaq National Market, then the Fair Market Value shall be the closing
selling price per share of Common Stock on the date in question, as such price
is reported by the National Association of Securities Dealers on such Nasdaq
Market or any successor system. If there is no closing selling price for the
Common Stock on the date in question, then the Fair Market Value shall be the
closing selling price on the last preceding date for which such quotation
exists.

 

iii.    If the Common Stock is at the time listed on any Stock Exchange, then
the Fair Market Value shall be the closing selling price per share of Common
Stock on the date in question on the Stock Exchange determined by the Plan
Administrator to be the primary market for the Common Stock, as such price is
officially quoted in the composite tape of transactions on such exchange. If
there is no closing selling price for the Common Stock on the date in question,
then the Fair Market Value shall be the closing selling price on the last
preceding date for which such quotation exists.

 

I.            1933 Act shall mean the Securities Act of 1933, as amended.

 

J.            Participant shall mean any Eligible Employee of the Corporation.

 

K.           Corporation shall mean the Corporation and such Corporate Affiliate
or Affiliates as may be authorized from time to time by the Board to extend the
benefits of the Plan to their Eligible Employees.

 

L.            Plan shall mean the Corporation's Amended and Restated Employee
Stock Purchase Plan, as set forth in this document.

 

M.          Plan Administrator shall mean a committee appointed by the Board to
administer the Plan.

 

N.           Stock Exchange shall mean either the American Stock Exchange or the
New York Stock Exchange.

 

 

